Title: To Alexander Hamilton from James McHenry, 8 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department May 8. 1800
          
          I have received your letter of the 5th. instant respecting the resignation of Captain Thomas Chandler of the 14. Regiment of Infantry.
          On recurring to the files of ye Office I find a letter from you of the 9. January Ulto. on ye same subject which in the hurry of business was omitted being attended to—
          You will be pleased to inform Captain Chandler that the President has accepted his resignation and at the same time regrets the circumstance that has occasioned his retiring from the Army—
          You will inform Dr. Hubbard that his resignation is accepted.
          I have the honor to be very respectfully Your obed Servant
          
            James McHenry
          
          Major General Hamilton New York
        